Dykman, J.
This is an appeal from an order of the surrogate of Kings county denying an application of Kate S. Engs, the widow of the deceased, to open the accounts of the deceased to enable her to dispute and litigate the settlement made by the executors of her husband with his former partners. Such settlement was made after full deliberation with the assent of the petitioner and the surrogate, and no fraud or collusion or misrepresentation is shown which induced such settlement. There is no merit in the appeal, and the order should be affirmed, with costs.